DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “combustion means, circulation means, and distribution means”  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. None of these means have any structure disclosed to as how they actually function or what components are required to do so. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gange (US 2018/0073748) and Kruper (US 3,388,860).
Regarding claim 1, Gange discloses a heating and hot water supply system, comprising: a combustion means (18,  i.e. burner, Figure 1), a heat exchanger (106) for heating a heating medium with heat generated by the combustion means, a heating terminal (Boiler_ OUT), a circulation passage  (PHE_OUT) that connects the heat exchanger and the heating terminal, a circulation means (104, i.e. pump) arranged in the circulation passage to circulate the heating medium, a bypass passage (SHE_IN) branched from the circulation passage (71) and bypassing the heating terminal (BOILER_OUT) , a distribution means (114, i.e. valve) for distributing the heating medium to the circulation passage and the bypass passage, a hot water supply heat exchanger (116) arranged in the bypass passage, a water supply passage (DOMESTIC_IN) for supplying tap water to the hot water supply heat exchanger, and a hot water supply passage (DOMESTIC_OUT)  for supplying hot water heated by the hot water supply heat exchanger at a prescribed hot water supply setting temperature ([0026]); wherein the distribution means is capable of adjusting the distribution ratio so as to correspond to a heating operation, a hot water supply operation, and a simultaneous heating and hot water supply operation, and when the distribution ratio on the circulation passage side of the distribution means is smaller than a prescribed value during the simultaneous heating and hot water supply operation ([0025]), as a clarification the adjustable valve is capable of several incremental positions which  would allow to balance the flow between the two circuits. The prior art does not disclose a heating terminal having a blower that’s use is prohibited when the distribution ratio on the circulation passage side of the distribution means is smaller than a prescribed value during the simultaneous heating and hot water supply operation
However, Kruper discloses an automatic temperature controller (Title) wherein an indoor heat exchanger (12, Figure 1) is paired with a motor and fan (M, F, similar to a blower) and also discloses varying the fan’s speed in order to control heat transfer through the heat exchanger (C4, L8-19). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to adjust the speed of the fan, as to the point of stopping in order to prevent excessive cooling of the heat exchange when fluid is not flowing through it, for the purpose of stabilizing the room’s temperature; the temperature emitted by radiation would be higher than by convection if the fan were allowed to run.
Regarding claim 2, Gange (G), as modified, discloses the heating and hot water supply system according to claim 1, wherein the heating medium is heated to a heating terminal setting temperature and is circulated during the simultaneous heating and hot water supply operation (G-Figures 2-5, Claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ****

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762